GIFFEN, P. J.
A sale of pledged chattels by the pledgee upon notice given only to such persons as he deems liable to be interested in the *560property and at Ms private office is not a public sale; and, in the absence of express agreement, if the property be bid off by him the contract of pledge is not thereby terminated, nor the relations of the parties changed. Laclede Nat. Bank v. Richardson, 156 Mo. 270, 281 [56 S. W. Rep. 1117; 79 Am. St. Rep. 528]; Glidden v. Bank, 53 Ohio St. 588 [42 N. E. Rep. 995; 43 L. R. A. 737].
A certificate by the pledgor of .such sale subsequent to the payment by a surety of two of the judgments secured by the pledge does not defeat the right of the surety to be subrogated to the rights of the judgment creditor or pledgee in the property pledged. R. S. 5836 (Gen. Code 12194), Hill v. King, 48 Ohio St. 75 [26 N. E. Rep. 988].
Decree for plaintiff.
■Smith and Swing, JJ., concur.